Donley, J.
The appellee having died since the appeal
was perfected and the record filed in this court, certain persons appear in the cause and allege that the said Daniel Hoffman died intestate; that there is no administrator, and no necessity for administration; that they are the sole heirs of said decedent; and ask that they may appear as parties in the cause, &c. On making proof of the facts as alleged, the said Leah Moore, and other alleged heirs of the said Daniel Hoffman, may he made parties hereto. This proof, in the absence of controversy as to the facts, may be made by affidavit of any party legally competent to testify in the cause. Cases may arise in which the court may require other mode of proof. (Art. IV, sec. 3, Const. of Texas;) [Paschal’s Dig., p. 935; Id., Note 176.]
The record is returned, that the proof of heirship and other facts alleged may be made.
Ordered accordingly.